Citation Nr: 1415364	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-15 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a back disorder, diagnosed as residuals of a compression fracture at the T-12.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to January 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2007 and March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In June 2009, the Veteran testified at the RO at a hearing conducted by undersigned Acting Veterans Law Judge.  A transcript (Tr.) of the proceeding is of record.  Thereafter, in December 2009, the Board remanded the Veteran's back disorder claim for additional development.  At that time, the Board also determined that a remand was necessary with respect to the TDIU issue, which had been raised by the record in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that entitlement to TDIU is properly considered as part of the determination of the appropriate disability rating rather than as a separate claim).  

The Board now finds that, for the reasons that follow, there has been substantial compliance with its prior remand directives such that appellate review may proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding that an additional remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the prior remand instructions met with substantial compliance), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's service-connected back disorder (residuals of a compression fracture at the T-12) has most closely approximated intervertebral disc syndrome with incapacitating episodes totaling no more than two weeks per year.  

2.  Throughout the pendency of this appeal, the orthopedic manifestations of the Veteran's service-connected back disorder (residuals of a compression fracture at the T-12) have encompassed forward flexion of no less than 40 degrees and a combined range of thoracolumbar motion of no less than 100 degrees, with no evidence of favorable or unfavorable ankylosis.  

3.  Throughout the pendency of this appeal, the right-sided neurological manifestations of the Veteran's service-connected back disorder (residuals of a compression fracture at the T-12) have most closely approximated mild incomplete paralysis of the sciatic nerve in the right lower extremity.  

4.  Throughout the pendency of this appeal, the left-sided neurological manifestations of the Veteran's service-connected back disorder (residuals of a compression fracture at the T-12) have most closely approximated mild incomplete paralysis of the sciatic nerve in the left lower extremity.  

5.  Throughout the pendency of this appeal, the Veteran's service-connected back disorder (residuals of a compression fracture at the T-12) has not presented such an exceptional or unusual disability picture that referral for extraschedular consideration by designated authority is required.

6.  The Veteran is not unemployable due solely to his back disorder, the only disability for which service connection has been established.  


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 20 percent for intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5243 (2013).
2.  The criteria for an initial schedular rating in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected back disorder (residuals of a compression fracture at the T-12) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013).

3.  The criteria for a separate schedular rating of 10 percent, but no higher, for right-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2012).

4.  The criteria for a separate schedular rating of 10 percent, but no higher, for left-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2013).

5.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).

6.  The criteria for TDIU have not been met.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(o) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

In a claim for increase, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The issues presented in this case arise from the award of service connection and the assignment of an initial disability rating and an effective date for the Veteran's back disorder (residuals of a compression fracture at the T-12).  In such instances, where a service-connection claim has been substantiated, additional section 5103(a) notice is not required because the purpose that such notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  As such, VA's notice obligations with respect to the issues on appeal are satisfied, and any defect in notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (noting that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). 

VA has also satisfied its obligations to assist the Veteran pursuant to 38 C.F.R. § 3.159(c).  The agency of original jurisdiction (AOJ) has obtained copies of his service records, as well as all pertinent VA and private medical records that he has identified in support of his claims.  Additionally, as directed in the December 2009 remand, the AOJ has obtained a copy of his Social Security Administration (SSA) award letter and the records upon which that award was predicated.  The Veteran has not alerted VA to additional evidence that has yet to be obtained, nor has the record otherwise revealed that such documentation remains outstanding.  

In addition to undertaking the above records development, the AOJ has assisted the Veteran by affording him multiple VA examinations, the most recent of which took place in September 2010 and included a November 2010 addendum opinion.  While the Veteran has since sought additional outpatient treatment for back symptoms, he has not alleged that his overall service-connected disability picture has changed, nor has the record otherwise suggested this to be the case.  Moreover, while the Veteran has contested the November 2010 addendum opinion regarding his lumbar radiculopathy, the Board has resolved this particular dispute in his favor by relying on alternate neurologic findings from a private clinician.  See May 2008 Report from M. Shramowiat, M.D.  By thus affording the Veteran the benefit of the doubt, the Board has effectively addressed the only allegation of inadequacy in the September 2010 VA examination report and the November 2010 addendum opinion.  See 38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  Therefore, notwithstanding the subsequent passage of time, an additional examination is unwarranted with respect to the Veteran's back claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (noting that the mere passage of time does not automatically render an examination inadequate for VA rating purposes).  

A VA examination is likewise unwarranted with respect to the issue of TDIU entitlement.  The Board recognizes that the Veteran has not been afforded a separate examination concerning this particular issue.  Nevertheless, his most recent VA spine examination has yielded detailed findings regarding the occupational and other functional effects posed by his back disorder.  This constitutes the only disability for which VA benefits have been established.  However, even if that were not the case, the Board would not be compelled to request an additional examination as the duty to assist does "not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Moreover, "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki 26 Vet. App. 376, 381 (2013) (emphasis added).  Rather, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.  Thus, even if the Veteran were in receipt of service connection for individual disabilities not at issue in this appeal, the Board would have the discretion to determine whether an additional examination or medical opinion was necessary.  It follows that where, as here, there are no such other service-connected disabilities, the Board has even greater discretion to make that determination.

Accordingly, the Board finds that the issue of TDIU entitlement may be decided on the basis of the evidence of record and that no further examination or medical opinion is necessary.  See Barr, 21 Vet. App. at 311;  see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).

Nor is any other evidentiary development necessary with respect to the Veteran's appeal.  To the contrary, the Board's prior remand directives have met with substantial compliance by the AOJ, which has completed the development outlined above.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, the AOJ has made reasonable efforts to ensure that the record is complete for rating purposes prior to readjudicating the Veteran's appeal in a March 2011 Supplemental Statement of the Case (SSOC).  Notably, in that SSOC, the AOJ has expressly considered the report of the Veteran's November 2010 VA examination and his most recent outpatient treatment records, which together comprise the only substantive evidence received since the last adjudication.  Moreover, while the Veteran has since submitted a written statement and a second copy of the aforementioned May 2008 examination report, the evidence contained therein is wholly cumulative or duplicative of that which was previously of record.  As such, absent any showing to the contrary, the Board is satisfied that there has been substantial compliance with the terms of its latest remand, including its instruction to readjudicate the appeal in the March 2011 SSOC.  See 38 C.F.R. § 19.31.  

Similarly, the Board is satisfied that the Veteran's right to a hearing has been honored in this case as he has testified at length in support of his appeal before the undersigned Acting Veterans Law Judge.  Tellingly, the Veteran has neither alleged nor shown that the undersigned failed to fully explain any issue raised on appeal, or neglected to suggest the submission of evidence that may have otherwise been overlooked.  Accordingly, the Board is satisfied that the dictates of 38 C.F.R. § 3.103(c)(2) have been met with respect to the Veteran's June 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, there is no indication that he has been denied due process at any other time throughout this appeal.

Accordingly, the Board finds that the Veteran has had the opportunity to meaningfully participate in the adjudication of his claims for service connection and TDIU.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from reaching the merits of those claims.

II.  Merits of the Appeal

The Veteran, in written statements and testimony before the Board, contends that his T-12 compression fracture residuals are worse than contemplated by his initial 20 percent rating and that a higher evaluation is thus in order.  He further claims to be unemployable as a result of that service-connected disability.  As such, the Veteran maintains that TDIU is also warranted in his case.  The Board disagrees and finds that, while additional compensation is warranted for lower-extremity neurological symptoms, the other benefits sought on appeal cannot be granted for the reasons set forth below.  

Initial Increased Schedular Rating for T-12 compression fracture residuals

The Veteran's T-12 compression fracture residuals are evaluated according to the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings set forth therein represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where, as here, the severity of a musculoskeletal disorder is at issue, the Rating Schedule directs that VA consider the extent to which the appellant may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  The Rating Schedule further directs that any actually painful, unstable or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the affected joint.  See 38 C.F.R. § 4.59.

Of particular relevance to the instant case, the Rating Schedule also specifies that disorders of the spine are to be evaluated under a single set of criteria contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  That particular set of criteria has been in effect since September 26, 2003.  As such, it applies throughout the entire duration of the Veteran's appeal, which arises from an initial disability claim received on July 5, 2006.

The above diagnostic codes direct that disabilities of the spine are to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (6) (2013).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Finally, a total (100 percent) rating is warranted for unfavorable ankylosis of the entire spine.

The Notes accompanying the General Rating Formula offer further guidance in evaluating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Note 3 provides that, in exceptional cases, a VA examiner may specify the range of motion that is "normal" for an individual in light of his or her age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable and favorable ankylosis (neither of which has been alleged or shown in the instant case).  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is evidence of unfavorable ankylosis.  See 38 C.F.R. § 4.71a. 

Applying the above diagnostic criteria to the facts of this case, the Board observes that at no time throughout the appeal has the Veteran exhibited forward flexion of the thoracolumbar spine that is less than 50 degrees on active motion, or 40 degrees on repetitive motion.  See March 2007 VA Examination Report at 3 (noting forward flexion to 56 degrees, with no loss of motion on repetition); July 2008 VA Examination Report at 25-26 (noting forward flexion to 55 degrees, reduced to 50 degrees on repetitive use); September 2010 VA Examination Report at 5 (noting 50 degrees forward flexion, reduced to 40 degrees on repetitive use); May 2008 Report from M. Shramowiat, M.D. at 2 (noting forward flexion to 50 degrees, with no findings of repetitive motion).  Nor has he displayed a combined range of motion that is less than 120 degrees on active motion, or 110 degrees on repetitive motion, during any of the VA examinations conducted in this case.  See March 2007 VA Examination Report at 3 (noting combined range of motion of 196 degrees, with no loss of motion on repetition); July 2008 VA Examination Report at 25-26 (noting combined range of motion of 120 degrees, reduced to 110 degrees on repetition); September 2010 VA Examination Report at 5 (noting combined range of motion of 175 degrees, with 180 degrees exhibited on repetitive use).  Conversely, the Veteran has demonstrated a lower combined range of motion during the aforementioned private examination.   See May 2008 Report from M. S., M.D. at 2 (noting a combined range of motion of 100 degrees, with no findings reported on repetition).  However, such a measurement still falls squarely within the criteria for a 20 percent evaluation under the General Rating Formula.  

As noted previously, the General Rating Formula contemplates a 20 percent evaluation where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or where the combined range of motion of the thoracolumbar spine is not greater 120 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Here, the Veteran has either met or exceeded those criteria during each occasion on which he has appeared for range of motion testing.  Moreover, at no time has he demonstrated such reduced thorocolumbar motion as to warrant the next higher (40 percent) evaluation: forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  Furthermore, the degrees of motion loss required for still-higher evaluations -- unfavorable ankylosis of the thoracolumbar spine (50 percent) or the entire spine (100 percent) -- have been neither contended nor shown.   Id.  

In reaching these determinations, the Board has given careful consideration to the Veteran's complaints of difficulty walking, as well as to the clinical findings of an altered gait, noted in his VA medical records and September 2010 examination report.  See Board Hearing Tr. at 3-4; see also March 9, 2011, VA Outpatient Treatment Note (indicating that Veteran ambulates with the aid of a cane); September 2010 VA Examination Report at 2.  However, this particular clinical manifestation has been distinguished from his service-connected disability and has been attributed instead to an ankle disorder for which he is not in receipt of VA benefits.  See November 2010 Addendum Opinion at 1 (noting that Veteran's "altered gait is a reflexion [sic] of his lower-extremity injury").  

Nevertheless, even assuming arguendo that the Veteran's T-12 compression fracture residuals were responsible for his altered gait, additional compensation would not be warranted for that orthopedic manifestation.  To the contrary, as noted above, "an abnormal gait or abnormal spinal contour" is expressly contemplated in the criteria for a 20 percent evaluation under the General Rating Formula.  

Such an evaluation is likewise consistent with the provisions governing functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In this regard, the Board considers it significant that, while the Veteran has reported painful motion during all three of his VA examinations, on no occasion has this symptom resulted in forward flexion that is less than 40 degrees.  See March 2007 VA examination report at 3; July 2008 VA examination report at 26; September 2008 VA examination at 5.  Similarly, the functional loss he has displayed on repetitive use, while also due to pain, has not reduced his forward flexion below 40 degrees.  Id.  Moreover, while on private examination, the Veteran has complained of additional pain when "coming from flexion into [the] neutral position," his forward flexion in that instance has still exceeded 40 degrees.  See May 2008 Report from M. S., M.D., at 2 (noting 50 degrees forward flexion on lumbar range of motion testing).  

Accordingly, the Board finds that the 20 percent rating hitherto assigned under the General Rating Formula is sufficient to account for the Veteran's functional loss.  It follows that an additional rating is unwarranted under the provisions of either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  Further, as the Veteran's current compensable evaluation is predicated on limitation on motion, the provisions of 38 C.F.R. § 4.40 have also been satisfied.

Having thus established that the orthopedic manifestations associated with the Veteran's back disorder do not warrant a higher evaluation under the General Rating Formula, the Board now turns to the criteria set forth in the IVDS Rating Formula.  Those provisions allow for a 20 percent evaluation for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a maximum 60 percent evaluation for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Here, there has been no allegation or other evidence of record suggesting that the Veteran actually suffers from intervertebral disc syndrome.  Nevertheless, to ensure that he is afforded every opportunity for additional compensation, the Board has considered evaluating his back disorder by analogy based upon his reported symptoms of muscle spasms, which limit his ability to work and otherwise result in incapacitation.   See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment of a proper diagnostic code 'completely dependent upon the facts of a particular case'); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (a change in a diagnostic code by a VA adjudicator should be specifically explained).  

In this regard, the Board acknowledges that the Veteran's VA outpatient treatment records, as well as the reports of his March 2007, July 2008, and September 2010 VA examinations, include complaints of incapacitating episodes of back pain.  See e.g. July 2008 VA examination report at 22 (indicating that the Veteran has episodes in which he "can't get up or do much other than mild movements around the house").  
Specifically, the Veteran has attested to having "spasms" approximately "three times per week," as well as less frequent occasions - averaging roughly "once a week" -- in which his "back flare[s]" and he "ha[s] to rest for the remainder of the day."  See Board Hearing Tr. at 9-10.  However, he has otherwise denied any significant flare-ups, testifying that his overall back pain is "pretty constant" in terms of severity.  Id. at 10.  

Moreover, the Veteran has not indicated, and the record has not otherwise revealed, any painful back spasms that have warranted physician-prescribed bed rest.  That is significant because the applicable schedular criteria define an "incapacitating episode" as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1 (emphasis added).  Therefore, it does not appear that the Veteran's episodes of debilitating back pain meet that definition.  Even if they did, however, the Veteran has expressly acknowledged that those painful episodes total no more than two weeks per year.  See Board Hearing Tr. at 11.  As such, they do not come close to meeting the criteria for a higher 40 percent evaluation under the IVDS Rating Formula.  To the contrary, those criteria require that the incapacitating episodes total, at a minimum, at least four weeks during any 12-month interval.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Such a level of incapacitation has not been demonstrated, even taking into account the Veteran's complaints of thrice-weekly back spasms and weekly painful flare-ups, which, by his own account, require him to rest but do not incapacitate him to the point of requiring a physician's care.  

Accordingly, while the Board has duly considered the evidence of back spasms and related symptomatology -- including within the context of painful motion and other functional loss, contemplated by DeLuca and Mitchell  -- it nevertheless concludes that additional compensation is unwarranted under the IVDS Rating Formula.  38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 204-7; Mitchell, 25 Vet. App. at 37.  

The Board's analysis does not end here as consideration of any associated objective neurologic abnormalities is required pursuant to Note (1) of the General Rating Formula, supra.  Therefore, as part of the current appeal, the Board must consider whether to assign separate evaluations for any objective neurologic abnormalities associated with the Veteran's T-12 compression fracture residuals, such as peripheral neuropathy of one or both lower extremities, or any related neurogenic bowel or bladder impairment or erectile dysfunction.  

In this regard, the Board notes that, in rating peripheral nerve injuries and their residuals, attention must be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2013).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2013).

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis of each peripheral nerve group which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2013).

In this case, the Veteran's VA examination reports and outpatient treatment records are replete with complaints of pain radiating from his thoracolumbar spine into both lower extremities.  See generally March 2007, July 2008, September 2010 VA Examination Reports; see also VA outpatient treatment records dated from January 20, 2006, to March 17, 2011 (documenting chronic lower-extremity pain, numbness, and related symptoms requiring treatment with a transcutaneous electrical nerve stimulation (TENS) unit).  Moreover, the Veteran has testified that, even with the TENS unit and the prescription of narcotic painkillers, he continues to experience chronic low back pain that radiates into both lower extremities.  See Board Hearing Tr. at 4-5.  

In view of the foregoing clinical and lay evidence, the Board has attempted to distinguish whether the pain radiating into the Veteran's lower extremities is related to his T-12 compression fracture residuals.  Specifically, the Board has requested that a VA clinician evaluate whether those neurological symptoms are associated with that service-connected disorder or with a nonservice-connected disability.  See December 2009 Board Remand.  In response, the clinician responsible for the September 2010 VA examination has opined that, as with the Veteran's antalgic gait, his neurological abnormalities - identified as "sensory decrease to posterior right great toe, right 4th toe, left great toe and lateral foot" - are due not to his back disorder but to the left ankle strain and reflex sympathetic dystrophy (RSD) for which he is not service-connected.  See November 17, 2010, Addendum Opinion at 1.  The VA examiner has further opined that this nonservice-connected RSD is also responsible for the Veteran's altered gait.  Id.

In response to the VA examiner's opinion, the Veteran has directed the Board's attention to the previously submitted May 2008 private examination report, which indicates that his lower-extremity neurological symptoms - including reduced (4/5) lower extremity strength, bilaterally , and paresthesias in the L5 nerve root distribution, bilaterally -- are attributable to "lumbar radiculopathy" and not to his nonservice-connected RSD.  See May 2008 report from M. S., M.D., at 2.  

Tellingly, the May 2008 findings from Dr. M.S. have not been reconciled in the countervailing November 2010 opinion rendered by the VA examiner.  As such, the Board is unable to unequivocally conclude that the bilateral neurological symptoms, which the Veteran has exhibited throughout this appeal, are clinically dissociated from his service-connected back disorder and, thus, wholly attributable to his nonservice-connected left ankle strain and RSD.  Therefore, the Board has no discretion but to consider those symptoms as part of his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition).  Such an interpretation is in keeping with VA's well-established policy of affording the claimant the benefit of the doubt when the favorable and unfavorable evidence of record is in relative equipoise.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

While determining that the Veteran has neurological manifestations that cannot be convincingly distinguished from his back disorder, however, the Board finds that such symptoms are primarily sensory in nature.  Indeed, the Veteran himself has described those symptoms as limited to lower-extremity pain and tenderness.  See e.g. September 2010 VA Examination Report at 2-3 (noting Veteran's complaints of pain that that "is constant in nature, typically dull with sharp pains to his upper hips" and accompanying tenderness).  His assertions in this regard are predicated on his personal experience and, thus, are considered competent.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Moreover, the Veteran's assertions have been effectively endorsed by the VA and private clinicians who have treated and examined his back disorder.  Indeed, those clinicians have consistently characterized his neurological manifestations as sensory decreases, reduced strength, and radiculopathy of the lower-extremities, which have not risen to the level of muscle atrophy or other organic changes.  See e.g. September 2010 VA Examination Report at 2; May 2008 report from M. S., M.D., at 2.  Nor have those symptoms been shown to encompass bowel or bladder abnormalities, or erectile dysfunction.  Furthermore, there has been no evidence of any neurological impairment that extends beyond the sciatic nerves or approaches a level of severity that exceeds mild incomplete paralysis.  As such, the Board itself is precluded from independently concluding that such impairment exists.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008) ("the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment.") (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  

Accordingly, the Board concludes that, based upon the Veteran's reported history and the medical evidence presented, his back disorder has been productive of neurological deficits, which have approximated mild incomplete paralysis of the right and left sciatic nerves.  Such symptoms warrant separate ratings of 10 percent, but no higher, under the peripheral nerve codes.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-40, 8610-40, 8710-40.  

In reaching the conclusions outlined above, the Board has considered the assignment of staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (outlining the requirements for staging an appeal of an initially assigned disability evaluation).  However, such ratings are not for application where, as here, the lay and clinical evidence of record has remained consistent for the entirety of the appeal.  Indeed, the Veteran has not expressly alleged, and his treating providers and examiners have not found, that his back disorder has undergone any significant change in severity since the date of service connection.  It follows that the same level of compensation that was warranted then remains appropriate now.  

In summary, the Board finds that, since the effective date of service connection, the Veteran's back disorder has been properly rated as 20 percent disabling based upon its orthopedic manifestations and has not warranted additional compensation under the criteria governing IVDS.  Nevertheless, the Board also finds that, after resolving all reasonable doubt in the Veteran's favor, separate 10 percent ratings are warranted for his bilateral lower-extremity neurological manifestations, which have not been dissociated from his back disorder with a compelling degree of clinical certainty.  See 38 U.S.C.A. §  5107 (West 2002); 38 C.F.R. § 4.3 (2013).  The Veteran's appeal is granted to this extent.



Extraschedular Consideration

Thus far, the Board has confined its analysis to the parameters of the VA Rating Schedule.  Ordinarily, the criteria set forth therein are sufficient to rate a claim.  Nevertheless, the Board must consider whether the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  In such instances, referral for an extraschedular rating will be in order.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The need for extraschedular consideration is determined according to a three-step calculus, set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating is required.  Conversely, if the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets this second step, then the third and last step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the schedular rating criteria addressed herein reasonably describe the Veteran's T-12 compression fracture residuals.  As discussed, the symptoms underlying that service-connected disability consist primarily of limitation of motion, an antalgic gait, and radiculopathy.  Such symptoms are all expressly contemplated by the VA Rating Schedule and are appropriately compensated by the specific schedular ratings assigned above.  Therefore, the Board finds that the schedular rating previously in place and the evaluations granted by this decision have adequately addressed the symptoms identified in the Veteran's medical records, examination reports, and hearing testimony.  It follows that the schedular criteria reasonably describe the Veteran's back disorder and, thus, the threshold factor for extraschedular consideration under step one of Thun has not been met with respect to that service-connected disability.  
Accordingly, referral for extraschedular consideration is not required.

TDIU

The Veteran also seeks entitlement to TDIU.  However, his only service-connected disability is the back disorder, which, as discussed at length, warrants no more than the 20 percent initial rating previously assigned and the separate 10 percent ratings herein granted.  As such, the Veteran does not qualify for TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a) (2013) (directing that the award of TDIU on a schedular basis requires one service-connected disability ratable at 60 percent or higher, or two or more such disabilities, at least one of which is ratable at 40 percent or higher, with sufficient additional disability to bring the combined total rating to a minimum of 70 percent).  

The Board recognizes that, as with ratings for individual service-connected disabilities, TDIU may be established in certain cases on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2013).  However, this is not such a case.  

In arriving at this conclusion, the Board is mindful that the Veteran has been unemployed since October 2005 and is currently receiving disability benefits from the SSA.  However, the determination of that agency is not binding on VA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (holding that, while a SSA decision may be "pertinent" to a veteran's claim, it is not dispositive of an appeal for VA disability benefits as the two agencies are governed by separate laws and regulations).  Moreover, the Board considers it significant that the Veteran's SSA award is predicated on the ankle sprain and RSD affecting his lower left extremity and not on his service-connected back disorder.  See SSA Disability Determination and Transmittal.  Therefore, to the extent that agency's determination is pertinent to this appeal, it undermines, rather than supports, the Veteran's TDIU claim.  Similarly weighing against that claim are the findings of the most recent VA examiner, who, pursuant to the Board's remand, has rendered the following opinion regarding the Veteran's employability.  

[The] Veteran's service-connected residuals of compression fracture of T-12 by itself does not preclude [him] from securing and following substantially gainful employment consistent with his education and occupational experience.  The Veteran experiences chronic pain related to his T12 compression fracture, however, by his own report to physician in 2006, he has achieved success with treatment with loratab . . . Patient is also capable of working in his workshop . . . as well as cutting the grass . . . Based on this combined with negligible findings on review of spinal films, conclude this individual is not prevented from working on the basis of his service-connected disability alone.  I feel his employabilty issue is more dependent on his bilateral extremity issues which are non (sic) service-connected.

See November 2010 VA Addendum Opinion at 2.

Tellingly, the Veteran has not submitted any medical opinion evidence to rebut the VA examiner's employability findings.  Indeed, far from refuting the above employability findings, the Veteran has tacitly conceded them, writing in April 2011 that he "understand[s] that [he] should not receive TDIU."  See  April 7, 2011, Veteran's Correspondence.  Moreover, there is no other competent evidence of record that contradicts the VA examiner's determination, which is predicated not only on a clinical examination but also on a review of the entire claims file.  As such, that determination effectively signals an understanding of the salient facts of record, thereby providing an adequate evidentiary foundation upon which the Board may base a decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions); see also Stefl, 21 Vet. App. at 123.  
While guided by the above VA examiner's opinion, however, the Board is the ultimate arbitrator of the Veteran's TDIU entitlement.  Indeed, the applicable statutory and regulatory provisions "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  See Geib, 733 F.3d at 1354 (citing 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 4.16(a)).  

Accordingly, exercising its own evidentiary discretion, the Board concludes that the facts of record - most notably, the SSA determination, VA medical opinion, and statement from the Veteran, summarized above -fail to show that TDIU is warranted, and the unemployment benefits sought on appeal must be denied.  


ORDER

Entitlement to an initial rating in excess of 20 percent for the orthopedic manifestations associated with the Veteran's service-connected back disorder (residuals of a compression fracture at the T-12) is denied.

Entitlement to a separate rating of 10 percent, but no higher, for right lower-extremity radiculopathy associated with the Veteran's service-connected back disorder (residuals of a compression fracture at the T-12) is granted.

Entitlement to a separate rating of 10 percent, but no higher, for left lower-extremity radiculopathy associated with the Veteran's service-connected back disorder (residuals of a compression fracture at the T-12) is granted.

Entitlement to TDIU is denied.



______________________________________________
SONNET GORHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


